Exhibit 10.1




Written Summary of
Executive Incentive Compensation Plan
for Named Executive Officers


Each of Mr. Perisano, Ms. Dionne, and Mr. Robertson participates in the
executive incentive compensation plan and is eligible to receive a bonus for
2010 of up to 20% of base salary if certain objective performance metrics are
met, with a target bonus of 8% of base salary. Under the executive compensation
plan, the performance metrics are weighted as follows: 25% of the bonus is
dependent upon achievement of certain levels of growth in comparable store sales
over 2009 levels, 25% of the bonus upon the achievement of certain levels of
total sales and 50% of the bonus upon the achievement of certain levels of
EBITDA (earnings before interest, taxes, depreciation and amortization). If the
Company does not achieve a minimum level of performance for the particular
metric, the named executive officer would not be eligible to receive a bonus
amount with respect to that metric under the Plan.
 
-28-